Title: From George Washington to Brigadier General John Lacey, Jr., 8 February 1778
From: Washington, George
To: Lacey, John Jr.



Sir.
Head Quarters [Valley Forge] Feby 8th 1778.

The communication between the City and country, in spite of every thing hitherto done still continuing, and threatning the most pernicious consequences; I am induced to beg you will exert every possible expedient to put a stoop to it. In order to this, to excite the zeal of the Militia under your command and make them more active in their duty, I would have you to let every thing actually taken from persons going into and coming out of the city, redound to the benefit of the parties, who take them. At the same time, it will be necessary to use great precaution to prevent an abuse of this privilege, since it may otherwise be made a pretext for plundering the innocent inhabitants. one method to prevent this will be, to let no forfeitures take place, but under the eye, and with the concurrence of some commissioned officer.
Any horses captured in this manner, fit for the public service, either as light or draft-horses must be sent to camp to the Quarter Master Genl, who will be directed to pay the value of them to the Captors.
I cannot but think, your present position is at too great a distance from the city, and puts it in the power of the disaffected, very easily to elude your guards, and carry on their injurious commerce, at pleasure. I would recommend to you to remove to some nearer post, and not to

depend upon fixed guards, but to keep out continual scouts and patroles, as near the city as possible; to ramble through the woods and bye-ways, as well as the great roads. The strictest orders should be given to the parties; even when necessary, and the intention is evident, to fire upon those gangs of mercenary wretches who make a practice of resorting the city, with marketing.
I am informed a considerable reinforcement is coming to your aid. I am Sir your mo. hum: Servt

Go: Washington

